CONCURRING OPINION
By DONAHUE, J.
While concurring with the majority opinion, I have a strong feeling that, with the sworn, recantations and re-recantations of the minor children, and re-re-recantations of Ruth Hull, there is a very strong possibility that there would be a different verdict, if this case were retried in the Common Pleas Court, especially if such trial were before a jury. Perhaps even, if counsel had investigated further before this trial, and the presentation of evidence, a different result might have been reached. But I cannot quite bring myself to say that, as of now, a “probability” of a different verdict exists. Therefore I must concur with the decision here.